

EXHIBIT 10.2

    
headerv21.jpg [headerv21.jpg]
Portland General Electric Company
121 SW Salmon Street - 1WTC17 - Portland, Oregon 97204
503-464-2095
portlandgeneral.com
Maria M. Pope
President and CEO





October 28, 2020


James A. Ajello
23 N. Creekside Court
Houston, Texas 77055


Dear Jim,


On behalf of Portland General Electric Company (the “Company”), I am pleased to
offer you the position of Senior Advisor for Portland General Electric Company
beginning November 30, 2020. On January 1, 2021, your position will become
Senior Vice President, Finance, Chief Financial Officer and Treasurer.


Subject to the terms and conditions of this offer letter, we are offering the
following compensation (all subject to applicable withholding taxes and other
Company deductions of course):


•Annual base salary of $550,000, payable in accordance with the Company’s
standard payroll practice.
•An annual cash incentive award for 2021 (but not 2020) with a target award
equal to 60% of your base pay paid in 2021 (“ACI Award”). The award will be
granted at the time that executive officer awards are granted by the
Compensation and Human Resources Committee (the “Compensation Committee”) for
the 2021 award year under the Company’s 2008 Master Annual Cash Incentive Award
Plan (“2021 ACI Program”). The payout metrics for the ACI Award will be the same
as those established for the Chief Executive Officer under the 2021 ACI Program.
Your award will otherwise generally be subject to the terms and conditions of
the 2021 ACI Program, except that in the event you voluntarily separate from the
Company before payments are made under the 2021 ACI Program for reasons other
than Cause, your ACI award will be determined based upon the assumption that you
achieved target performance under the plan, but prorated based on your period of
service during 2021. For purposes of this offer letter, “Cause” has the same
meaning given to it in the Company’s Severance Pay Plan for Executive Employees.
In the event you involuntarily separate from the Company before payments are
made under the 2021 ACI Program for reasons other than Cause, however, you will
be entitled to your full target ACI Award.
•An award of $600,000 in restricted stock units (valued based on the NYSE
closing price of the Company’s common stock on November 30, 2020) with the
following time-based vesting conditions:
◦$300,000 vesting upon hire (or, if later, the date of grant)
◦$300,000 vesting 6 months after your date of hire or upon separation, if
separation is for reasons other than Cause but occurs earlier than 6 months
after your date of hire.
This award will be effective on your hire date, November 30, 2020. The award
will be subject to the terms and conditions of the Portland General Electric
Company Stock Incentive Plan (“Stock Incentive Plan”) and the form of Restricted
Stock Unit Award Agreement attached to this offer letter, but will not conflict
with the aforementioned stated amounts and timing of the grants.
•Participation in the Company’s 2021-2023 Long-Term Incentive Program for
executive officers (“LTI Program”), with a target award multiple of no less than
120% of your 2021 base salary. Your base salary will be established by the
Compensation Committee in the first quarter of 2021 and will be no less than
$550,000. Participants receive a portion of their total LTI Program award
opportunity in the form of restricted stock units with performance-based vesting
conditions that vest after a three-year performance period. Metrics for the
awards are established by the Compensation Committee during the first quarter of



--------------------------------------------------------------------------------



the year. This award will be subject to the terms and conditions of the Stock
Incentive Plan and the form of Officer and Key Employees’ Performance Share
Grant Agreement attached to this offer letter.
•After January 1, 2021, your paid time off (“PTO”) will accrue at a rate of 6.15
hours per pay period and you will be eligible for an additional nine paid
Company holidays. Additionally, as an officer of the Company, you will accrue an
additional two weeks of PTO on January 1, 2021.
•Participation in the Company’s benefit plans for which you are eligible,
including the Portland General Electric Company 2005 Management Deferred
Compensation Plan, the Severance Pay Plan for Executive Employees and the
Portland General Electric Company 401(k) Plan.
•Secured parking provided at the Company’s headquarters in the World Trade
Center in Portland, Oregon.


Contingencies:


Jim, our offer of employment is contingent upon successful completion of the
following:


•The enhanced financial officer background check;
•Credit check;
•Reference check;
•The chemical analysis for prohibited drugs;
•The attached Non-Disclosure Agreement;
•The attached Motor Vehicle Record form;
•The federal employment eligibility verification (I-9) form (this form to be
completed prior to your date of hire);
•Please read the enclosed Code of Business Ethics and Conduct brochure (you will
then be required to complete the Code of Business Ethics and Conduct affirmation
form that will be part of the pre-hire forms you complete); and
•The Company requires all new hires to enroll in automatic direct deposit for
receiving compensation except where an exception is specifically provided under
Oregon law. You will be required to complete the Automatic Deposit Authorization
Agreement that will be part of the pre-hire forms you complete Additional
information related to your onboarding will be provided shortly, including the
completion of additional pre-hire forms.




Employment at Will:
This offer is not a contract of employment for a fixed term. You may terminate
your employment with the Company at any time for any reason and the Company may
terminate your employment at any time for any reason. The terms and conditions
stated above constitute the entire offer of employment. Any promises,
conditions, prerequisites, or statements made prior to this offer and not
expressly stated within this offer of employment, should not be considered
binding upon the Company.


Expenses and Fees:
You will be reimbursed for all reasonably necessary travel and expenses and any
accommodations. The company will also reimburse your reasonable attorney and tax
advisor fees for legal services in reviewing this agreement and related
documents, and any advice or preparation fees arising out of Oregon tax laws and
requirements.


Any such reimbursed amounts for expenses and fees will be grossed up to account
for taxes should it be determined that they are taxable income to you.


Indemnification:
For purposes of the Company’s Officer indemnification agreement, your service
from November 30, 2020 – December 31, 2020 shall be deemed to be service as an
officer.


Jim, we hope that this position will afford you the opportunities and challenges
you are seeking in your career and we are grateful for your interest in joining
the Company. Please acknowledge your acceptance in writing on a copy of this
offer letter and return to me along with the executed Non-Disclosure Agreement
and Motor Vehicle Record form.





--------------------------------------------------------------------------------




Sincerely,Portland General Electric Company


By: /s/ Maria Pope
Maria M. PopePresident and Chief Executive Officer



Accepted and agreed:/s/ James A. AjelloJames A. Ajello





____10/28/2020_______________________
Date Signed






OFFICERS’ AND KEY EMPLOYEES’
RESTRICTED STOCK UNIT AGREEMENT




1. Award of Restricted Stock Units


(a)Portland General Electric Company (the “Company”) hereby grants [NUMBER]
restricted stock units (the “Restricted Stock Units”) to James A. Ajello (the
“Grantee”). A Restricted Stock Unit represents the right to receive a share of
the Company's common stock (a “Share”) at a future date in accordance with and
subject to the terms of this Agreement.


(b)The grant is effective as of November 30, 2020 (the “Grant Date”).


(c)The grant is made under the Portland General Electric Company Stock Incentive
Plan (the “Plan”) and is subject to the terms and conditions of the Plan and
this agreement (the “Agreement”).


(d)Capitalized terms used but not defined in this Agreement shall have the
meanings set forth in the Plan unless the context clearly requires an
alternative meaning.


2. Vesting


Except as otherwise provided in Sections 4 and 5 below, the Grantee shall become
vested in the Restricted Stock Units as follows:


(a)50% of the Restricted Stock Units will vest immediately on the Grant Date;
and


(b)50% of the Restricted Stock Units will vest on May 30, 2021 (the “Final
Vesting Date”), provided that the Grantee remains in the employment or in the
service of the Company or its subsidiaries or Affiliates until such date.


3.Settlement in Shares


As soon as practicable after a Restricted Stock Unit vests, the Company shall
settle the Restricted Stock Unit by issuing a Share to the Grantee, but in no
event later than the March 15th following the year in which the



--------------------------------------------------------------------------------



Restricted Stock Unit vests (and in no event later than the March 15th following
the year in which the Grantee terminates due to death or disability, if such
termination results in vesting). Upon such settlement, the Grantee shall have no
further rights under the Restricted Stock Unit.


4.Termination of Employment


(a)If the Grantee's employment and service with the Company and its subsidiaries
or Affiliates is terminated (a “Termination”) before the Final Vesting Date, the
Grantee will forfeit all unvested Restricted Stock Units, except as provided in
Section 4(b) and Section 5 below. The Compensation and Human Resources Committee
of the Board of Directors (the “Committee”) shall determine the date of any
Termination.


(b)Notwithstanding the preceding provisions of this Agreement, subject to
Section 5 below, if, before the Final Vesting Date, the Grantee experiences a
Termination due to death, disability (as determined under the long-term
disability program of the Company or its subsidiary or Affiliate covering the
Grantee) or involuntary termination (other than for Cause as defined in Section
5 below), the Grantee shall immediately be vested in all unvested Restricted
Stock Units.


5.Change in Control


Notwithstanding the preceding provisions of this Agreement:


Any Restricted Stock Units that have not previously vested shall be deemed
vested as of the date of any Termination within two years following a Change in
Control (i) by the Company or any subsidiary or Affiliate or any successor
entity for any reason other than for Cause or (ii) by the Grantee within 90 days
after there is (a) a material adverse change in the nature of the Grantee’s
duties or responsibilities from those in effect immediately prior to the Change
in Control, provided that merely ceasing to be an officer of a public company
shall not, by itself, constitute a material adverse change for purposes of this
provision, (b) a material reduction in the Grantee’s base compensation or
incentive compensation opportunities from those in effect immediately prior to
the Change in Control or as they respectively may be increased thereafter from
time to time or (c) a mandatory relocation of Grantee’s principal place of work
in excess of 50 miles.


Dividend Equivalent Rights shall be determined in accordance with Section 8
hereof.


Any Restricted Stock Units that vest pursuant to this Section 5 shall be settled
as soon as possible following the Termination but in no event later than 60 days
following the date of the Termination.


For purposes of this Section 5, “Cause” means conduct involving one or more of
the following: (i) the substantial and continuing failure of the Grantee to
perform substantially all of his or her duties to the Company in accordance with
the Grantee’s obligations and position with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after 30
days’ notice from the Company, such notice setting forth in reasonable detail
the nature of such failure, and in the event the Grantee fails to cure such
breach or failure within 30 days of notice from the Company, if such breach or
failure is capable of cure; (ii) the violation of a Company policy, which
violation could reasonably be expected to result in Termination; (iii)
dishonesty, gross negligence, breach of fiduciary duty; (iv) the commission by
the Grantee of an act of fraud or embezzlement, as found by a court of competent
jurisdiction; (v) the conviction of the Grantee of a felony; or (vi) a material
breach of the terms of an agreement with the Company, provided that the Company
provides the Grantee with adequate notice of such breach and the Grantee fails
to cure such breach, if the breach is reasonably curable, within thirty (30)
days after receipt of such notice.


6.Nontransferability of Award


No portion of this award shall be transferable during the Grantee's lifetime.
The Grantee may, from time to time, designate one or more beneficiary or
beneficiaries (including contingently or successively) to whom any award under
this Agreement shall be paid in case of the Grantee's death. Each such
designation shall revoke all prior designations by the Grantee, shall be in a
form prescribed by the Company and shall be effective only when



--------------------------------------------------------------------------------



filed by the Grantee in writing with the Company during the Grantee's lifetime.
In the absence of any such designation, in the event of the Grantee's death,
awards under this Agreement shall be transferable only by will or the laws of
descent and distribution. The transferability of the Shares issued in settlement
of the Restricted Stock Units may also be limited in accordance with any legend
on the certificate(s) representing such Shares that restricts the
transferability of the Shares.


7.Shareholder Rights


The Grantee will not have any shareholder rights with respect to the Restricted
Stock Units, including the right to vote or receive dividends, until Shares are
issued to the Grantee in settlement of the Restricted Stock Units.


8.Dividend Equivalent Rights


The Grantee shall be entitled to one Dividend Equivalent Right for each
Restricted Stock Unit granted hereunder. A Dividend Equivalent Right entitles
the Grantee to receive an amount equal to any dividends paid on a Share, which
dividends have a record date between the Grant Date and the vesting date for the
related Restricted Stock Unit, except that in the event the final vesting date
of the related Restricted Stock Unit falls between a dividend record date and
the related payment date, the amount payable with respect to such dividend shall
be paid in a number of Shares determined by using the Fair Market Value of the
Shares on the last preceding trading day before the Restricted Stock Unit
vesting date. The amount payable with respect to a dividend under a Dividend
Equivalent Right shall be paid in a number of Shares determined by using the
Fair Market Value of Shares as of the date such dividend is paid to holders of
Shares. A Dividend Equivalent Right shall vest and become payable on the same
terms as the related Restricted Stock Unit. Notwithstanding the foregoing, the
number of Shares to be issued to the Grantee with respect to Dividend Equivalent
Rights that vest on a given vesting date shall be determined by rounding to the
nearest whole number.


9.Withholding


The Company's obligation to deliver the certificate(s) representing Shares
issued to settle Restricted Stock Units and Dividend Equivalent Rights shall be
subject to the satisfaction of applicable tax withholding requirements,
including federal, state and local requirements. Unless, prior to the vesting
date for the related Restricted Stock Units, the Grantee notifies the Company in
writing of the Grantee’s intention to remit sufficient funds to the Company or
Grantee's employer to satisfy all applicable withholding requirements prior to
the date Shares are to be delivered to the Grantee, then, subject to applicable
law, the Company or Grantee's employer shall withhold Shares otherwise
deliverable to the Grantee with a Fair Market Value sufficient to satisfy the
applicable withholding requirements.


10.Amendments


The Committee may from time to time amend the terms of this Agreement to the
extent it deems appropriate to carry out the terms and provisions of the Plan.
Notwithstanding the foregoing, any amendment materially adverse to the economic
interests of the Grantee shall be effective only if consented to by the Grantee
in writing.


11.Incorporation of Plan Terms


The terms and conditions of the Plan are incorporated into and made a part of
this Agreement. In the event of any difference between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.


12.Interpretation of Agreement and Plan


The Committee shall have sole power to interpret and construe any provisions of
this Agreement or the Plan. Any such interpretation or construction made by the
Committee shall be final and conclusive.


13.Grant Not to Affect Employment



--------------------------------------------------------------------------------





The Restricted Stock Units and Dividend Equivalent Rights granted hereunder and
Shares issued in settlement of the Restricted Stock Units or Dividend Equivalent
Rights shall not confer upon the Grantee any right to continue in the employment
of the Company or its subsidiaries or Affiliates.


14.Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Unless such an invalid or unenforceable provision can be appropriately reformed
or modified, this Agreement shall be construed as if such provision were
omitted.


15.Miscellaneous


The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.


16.Securities Laws


The Committee may from time to time impose any conditions on the Restricted
Stock Units, Dividend Equivalent Rights or Shares issued in settlement of the
Restricted Stock Units or Dividend Equivalent Rights as it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws.


17.Notices


All notices or other communications given hereunder shall be in writing, and any
notices or other communications required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery, or expedited delivery service, delivery charges prepaid and with
acknowledged receipt of delivery. A notice or other communication shall be
deemed given on the date of acceptance or refusal of acceptance shown on such
receipt and shall be addressed, as the case may be, to the Grantee and to the
Company at the following applicable address:


(a)If to the Grantee, to the most recent address for Grantee that the Company or
its subsidiaries have in their records.


(b)If to the Company, to:
Portland General Electric Company
Attn: Anne Mersereau
121 SW Salmon Street
Portland ,OR 97204


Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices. Notice by either party shall be deemed
sufficient if signed by such party's counsel and also, in the case of the
Company, by any of the Company's officers, if otherwise given in compliance with
this Section.


18.Entire Agreement


This Agreement (which incorporates the terms and conditions of the Plan)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement supersedes all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.


19.Governing Law and Jurisdiction


This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon. With respect to any suit, action or proceedings relating to
this Agreement (the “Proceedings”), each party irrevocably submits to the
exclusive jurisdiction of the courts of the State of Oregon and the United
States District Court located in Multnomah County, Oregon, and irrevocably
waives any objection that it may have at any time to



--------------------------------------------------------------------------------



the laying of venue of any Proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have jurisdiction over such party. Nothing in this Agreement
precludes either party from enforcing in any jurisdiction any judgment, order or
award obtained in any such court.


20.Grantee Acknowledgement


Grantee acknowledges that he/she had sufficient time to consider this Agreement
and to seek legal consultation and has fully read and understands this
Agreement.


JAMES A. AJELLO
PORTLAND GENERAL ELECTRIC COMPANY
By:
Its:
Date:
Date:










--------------------------------------------------------------------------------





FORM OF
OFFICERS’ AND KEY EMPLOYEES’
PERFORMANCE STOCK UNIT AGREEMENT




1.Award of Performance Stock Units


(a)Portland General Electric Company (the "Company") hereby grants ___________
performance stock units ("Performance Stock Units") to James A. Ajello (the
"Grantee") in accordance with the terms of this agreement (the "Agreement").


(b)A Performance Stock Unit represents the right to receive a share of the
Company's common stock ("Share") at a future date and time, subject to and in
accordance with the vesting provisions provided herein.


(c)The grant is effective as of February __, 2021 (the "Grant Date").


(d)The three-year performance period applicable to this grant is January 1, 2021
to December 31, 2023 (the "Performance Period").


(e)The grant is made under the Portland General Electric Company Stock Incentive
Plan, as amended and restated (the "Plan") and is subject to the terms and
conditions of the Plan and this Agreement.


(f)Capitalized terms used but not defined in this Agreement shall have the
meanings set forth in the Plan unless the context clearly requires an
alternative meaning.


2.Performance-Based Vesting


Subject to Section 7 below, at the conclusion of the Performance Period, the
Committee shall determine the number of Performance Stock Units that shall vest,
if any, by multiplying the Performance Percentage (determined in accordance with
the schedule attached as Appendix A) by the number of Performance Stock Units.


3.Settlement in Shares


The Company shall settle each vested Performance Stock Unit by issuing a Share
to the Grantee. Vested Performance Stock Units will be settled as soon as
possible following the conclusion of the Performance Period (or as otherwise
provided in Section 7), but in no event later than the March 15th of the
calendar year following the vesting date.


4.Dividend Equivalent Rights


The Grantee shall be entitled to a Dividend Equivalent Right for each vested
Performance Stock Unit. A Dividend Equivalent Right entitles the Grantee to
receive an amount equal to any dividends paid on a Share, which dividends have a
record date between the Grant Date and the settlement date of the Performance
Stock Unit. At the same time that vested Performance Stock Units are settled,
the Company shall settle each Dividend Equivalent Right by issuing Shares to the
Grantee. The amount payable with respect to a dividend under a Dividend
Equivalent Right shall be paid in a number of Shares determined by using the
Fair Market Value of Shares as of the date such dividend is paid to holders of
Shares. Notwithstanding the foregoing, the number of Shares to be issued to the
Grantee with respect to Dividend Equivalent Rights that vest on a given vesting
date shall be determined by rounding to the nearest whole number.


5.Shareholder Rights





--------------------------------------------------------------------------------



The Grantee will not have any shareholder rights with respect to the Performance
Stock Units or Dividend Equivalent Rights, including the right to vote or
receive dividends, until Shares are issued to the Grantee in settlement of the
vested Performance Stock Units and Dividend Equivalent Rights.


6.Termination of Employment


(a)If the Grantee's employment and service with the Company and its subsidiaries
or Affiliates is terminated (a "Termination") before the expiration of the
Performance Period the Grantee will forfeit all unvested Performance Stock
Units, except as provided in Section 6(b), Section 6(c) and Section 7 below. The
Committee shall determine the date of any Termination.


(b)Subject to Section 6(c) and Section 7 below, if, before the expiration of the
Performance Period, the Grantee experiences a Termination due to death,
disability (as determined under the long-term disability program of the Company
or its subsidiary or Affiliate covering the Grantee) or retirement (as
determined under the Company's qualified defined benefit pension plan but other
than for Cause as defined in Section 7 below), a percentage of the Performance
Stock Units may vest at the end of the Performance Period. The number of
Performance Stock Units that vest, if any, shall be determined by multiplying
(a) the Performance Percentage (determined in accordance with the schedule
attached as Appendix A) by (b) the number of Performance Stock Units by (c) the
percentage of the Performance Period that the Grantee was actively employed. The
Grantee will forfeit any remaining Performance Stock Units.


(c)If, before the expiration of the Performance Period, the Grantee satisfies
the Rule of 75 on the date of the Grantee’s Termination for reasons other than
Cause as defined in Section 7 below (including due to death or disability), a
number of Performance Stock Units may vest, with the number vesting, if any,
determined by multiplying (a) the Performance Percentage (determined in
accordance with the schedule attached as Appendix A) by (b) the number of
Performance Stock Units. For purposes of this Agreement, a Grantee satisfies the
Rule of 75 at a certain date if, as of that date, (i) the Grantee is at least
age 55, (ii) the Grantee has completed no less than five years of service for
the Company and/or its subsidiaries or Affiliates, and (iii) the Grantee’s age
plus years of service for the Company and/or any of its Subsidiary Corporations
or Affiliates is equal to no less than 75.


7.Change in Control


Notwithstanding the preceding provisions of this Agreement:


Any Performance Stock Units that have not previously vested shall be deemed
vested at the target level of performance as of the date of any Termination
within two years following a Change in Control (i) by the Company or any
subsidiary or Affiliate or any successor entity for any reason other than for
Cause or (ii) by the Grantee within 90 days after there is (a) a material
adverse change in the nature of the Grantee’s duties or responsibilities from
those in effect immediately prior to the Change in Control, provided that merely
ceasing to be an officer of a public company shall not, by itself, constitute a
material adverse change for purposes of this provision, (b) a material reduction
in the Grantee’s base compensation or incentive compensation opportunities from
those in effect immediately prior to the Change in Control or as they
respectively may be increased thereafter from time to time or (c) a mandatory
relocation of Grantee’s principal place of work in excess of 50 miles.


Dividend Equivalent Rights shall be determined in accordance with Section 4
hereof as if the date of Termination were the end of the Performance Period.


Any Performance Stock Units that vest pursuant to this Section 7 shall be
settled as soon as possible following the Termination but in no event later than
60 days following the date of the Termination.


For purposes of this Section 7, “Cause” means conduct involving one or more of
the following: (i) the substantial and continuing failure of the Grantee to
perform substantially all of his or her duties to the Company in accordance with
the Grantee’s obligations and position with the Company (other than any such
failure resulting



--------------------------------------------------------------------------------



from incapacity due to physical or mental illness), after 30 days’ notice from
the Company, such notice setting forth in reasonable detail the nature of such
failure, and in the event the Grantee fails to cure such breach or failure
within 30 days of notice from the Company, if such breach or failure is capable
of cure; (ii) the violation of a Company policy, which violation could
reasonably be expected to result in Termination; (iii) dishonesty, gross
negligence, breach of fiduciary duty; (iv) the commission by the Grantee of an
act of fraud or embezzlement, as found by a court of competent jurisdiction; (v)
the conviction of the Grantee of a felony; or (vi) a material breach of the
terms of an agreement with the Company, provided that the Company provides the
Grantee with adequate notice of such breach and the Grantee fails to cure such
breach, if the breach is reasonably curable, within thirty (30) days after
receipt of such notice.


8.Nontransferability of Award


No portion of this award shall be transferable during the Grantee's lifetime.
The Grantee may, from time to time, designate one or more beneficiary or
beneficiaries (including contingently or successively) to whom any award under
this Agreement shall be paid in case of the Grantee's death. Each such
designation shall revoke all prior designations by the Grantee, shall be in a
form prescribed by the Company and shall be effective only when filed by the
Grantee in writing with the Company during the Grantee's lifetime. In the
absence of any such designation, in the event of the Grantee's death, awards
under this Agreement shall be transferable only by will or the laws of descent
and distribution. The transferability of the Shares issued in settlement of the
Performance Stock Units and Dividend Equivalent Rights may also be limited in
accordance with any legend on the certificate(s) representing such Shares that
restricts the transferability of the Shares.


9.Withholding


The Company's obligation to deliver certificate(s) representing Shares issued to
settle vested Performance Stock Units and Dividend Equivalent Rights shall be
subject to the satisfaction of applicable tax withholding requirements,
including federal, state and local requirements. Unless, prior to the end of the
Performance Period (or, in the case of a Termination described in Section 7,
settlement of the Performance Stock Units and any Dividend Equivalent Rights),
the Grantee notifies the Company of the Grantee’s intention to remit (and before
the settlement date the Grantee does actually remit) sufficient funds to the
Company or the Grantee's employer to satisfy all applicable withholding
requirements prior to the date Shares are to be delivered to the Grantee, then,
subject to applicable law, the Company or the Grantee's employer shall withhold
Shares otherwise deliverable to the Grantee with a Fair Market Value sufficient
to satisfy the applicable withholding requirements.


10.Amendments


The Committee may from time to time amend the terms of this Agreement to the
extent it deems appropriate to carry out the terms and provisions of the Plan.
Notwithstanding the foregoing, any amendment materially adverse to the economic
interests of the Grantee shall be effective only if consented to by the Grantee
in writing.


11.Incorporation of Plan Terms


The terms and conditions of the Plan are incorporated into and made a part of
this Agreement. In the event of any difference between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.


12.Interpretation of Agreement and Plan


The Committee shall have sole power to interpret and construe any provisions of
this Agreement or the Plan. Any such interpretation or construction made by the
Committee shall be final and conclusive.


13.Grant Not to Affect Employment





--------------------------------------------------------------------------------



The Performance Stock Units and Dividend Equivalent Rights granted hereunder and
Shares issued in settlement of the Performance Stock Units and Dividend
Equivalent Rights shall not confer upon the Grantee any right to continue in the
employment of the Company or its subsidiaries or Affiliates.


14.Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Unless such an invalid or unenforceable provision can be appropriately reformed
or modified, this Agreement shall be construed as if such provision were
omitted.


15.Miscellaneous


The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.


16.Securities Laws


The Committee may from time to time impose any conditions on the Performance
Stock Units, Dividend Equivalent Rights or Shares issued in settlement of the
Performance Stock Units or Dividend Equivalent Rights as it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws. In addition, (i) Performance Stock
Units and Dividend Equivalent Rights granted under this Agreement, (ii) shares
issued in settlement of such Performance Stock Units and Dividend Equivalent
Rights and (iii) proceeds from the sale of such shares, shall be subject to the
Company’s right to recover compensation under any clawback or similar policy
that may be adopted by the Company from time to time.


17.Notices


All notices or other communications given hereunder shall be in writing, and any
notices or other communications required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery, or expedited delivery service, delivery charges prepaid and with
acknowledged receipt of delivery. A notice or other communication shall be
deemed given on the date of acceptance or refusal of acceptance shown on such
receipt, and shall be addressed, as the case may be, to the Grantee and to the
Company at the following applicable address:


(a)If to the Grantee, to the most recent address for Grantee that the Company or
its subsidiaries have in their records.


(b)If to the Company, to:
Portland General Electric Company
Attn: Vice President, Human Resources
121 SW Salmon St
Portland OR 97204


Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices. Notice by either party shall be deemed
sufficient if signed by such party's counsel and also, in the case of the
Company, by any of the Company's officers, if otherwise given in compliance with
this Section.


18.Entire Agreement


This Agreement (which incorporates the terms and conditions of the Plan)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement supersedes all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.


19.Governing Law and Jurisdiction


This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon. With respect to any suit, action or proceedings relating to
this Agreement (the "Proceedings"), each party



--------------------------------------------------------------------------------



irrevocably submits to the exclusive jurisdiction of the courts of the State of
Oregon and the United States District Court located in Multnomah County, Oregon,
and irrevocably waives any objection that it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have jurisdiction over such party. Nothing in this Agreement precludes either
party from enforcing in any jurisdiction any judgment, order or award obtained
in any such court.


20.Grantee Acknowledgement


Grantee acknowledges that he/she had sufficient time to consider this Agreement
and to seek legal consultation and has fully read and understands this
Agreement.




JAMES A. AJELLO
PORTLAND GENERAL ELECTRIC COMPANY
By:
Its:
Date:
Date:







Appendix A
Calculation of Performance Percentage





